Case 5:20-cv-01087-SMH-MLH Document 3 Filed 10/05/20 Page 1 of 2 PagelD#: 19

September 29, 2020 RECEIVED
OCT -5 29029
TO: Office of Chief Judge S. Maurice Hicks, Jr. >

CC: Shannon Thornhill Brown, U.S. Attorneys Office (SHV)

Answer to the Complaint: Case 5:20-cv-01087-SMH-MLH
USA vs. Wendi LaBorde, Defendant
Summens Into Civil Action

This is a lawsuit | received (In my current residential mailbox, on 09/17/2020) from
the DOJ, regarding my student loan debt. | took out a total amount of
approximately $75,000 in government educational loans during the early 1990s,
while pursuing a Ph.D. in Clinical Psychology. The DOJ is claiming that | owe them
$440,482.11, secondary to fees/interest on these original HEAL/STAFFORD loans.
Shannon Brown flew to California in 2017 to put me through a Debtor Examination
(I had already undergone others, beginning in 2010). In 2017, | began sending
monthly payments to her of $200 (Temporarily suspended by President Trump, in
04/2020, secondary to the CARES Act, associated with the current COVID-19
Pandemic). To my knowledge, she has cashed all of the payment checks over the
past 3 years. The DOJ refused to give me a settlement offer/formal payment plan
in writing, after the Debtor Examination. They have refused to do so at any time,
since year 2010.

PLEASE LET IT GO ON RECORD MY RESPONSE AS FOLLOWS TO THE SUIT:

1. | did not receive the suit until 09/17/2020, and still have not been formally
served. The letter has a green Certified Mail sticker on it and a sticker with my
current address. The suit was not originally sent to my present address. It
appears to have been forwarded. No one formally served me. The document
was just sitting in my mailbox. The document is dated 08/24/2020 and says |
have 21 days to respond. | received the document subsequent to that 21 day
timeline. | have been desperately trying to locate an attorney to represent me,
but thus far, been unsuccessful. They are asking for very large retainers;
Case 5:20-cv-01087-SMH-MLH Document 3 Filed 10/05/20 Page 2 of 2 PagelD#: 20

stating they do not practice this sort of law; etc. etc. etc. Please allow me
more time to gather my formal legal defense. | work primarily with disabled
Veterans, and referrals have been significantly impacted by COVID-19
regulations.

2. | DENY THE ALLEGATIONS IN THE SUIT. The statements made against me are
NOT true. My mother died in 2014. Her Will asks that a Trust be made for her
only granddaughter, aka, my only child, Connie (“CeCe”) LaBorde. | inherited
life insurance proceeds from my mother and formed the Trust, with CeCe as
the Beneficiary. The Toyota and condominium located at 850 Beech St. #315,
San Diego, CA, claimed by Ms. Brown to be currently owned by the Trust, are
not. The Trust sold both the car and the condo long ago. | have been drivinga
leased vehicle (2018 Lexus ES 350) for over 2 years. | will save my defense,
regarding the numerous other false statements made against me and against
the Trust, by Ms. Brown, for a later time, when | have found an Attorney to help
me defend myself from this false, vicious attack.

3. | am in the process of obtaining representation to hopefully move the suit to
the state of California. This is the state where | have been residing since 2015;
and, is the state where items owned by my daughter's Trust have been
located. | believe the form to be completed ASAP is Forum Convenience.

Thank you for your time. | apologize for the direct communication; but feared the
judgment would be entered if | did not provide some sort of written denial of the
allegations immediately.

Wendi se

Phone: 318-470-8783
Email: drwllaborde@gmail.com
